
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2



STATION CASINOS, INC.

DEFERRED COMPENSATION PLAN FOR EXECUTIVES


(As Amended and Restated)
Effective as of September 12, 2001
* * * * *

    Section 1. Purpose.  The purpose of the Plan is for the Company to provide
certain select executives of the Company with an opportunity to defer receipt of
compensation for services rendered to the Company. It is intended that the Plan
shall aid the Company in retaining and attracting employees whose abilities,
experience and judgment can contribute to the continued progress of the Company.
The Plan is a continuation of the Company's Deferred Compensation Plan for
Executives originally effective November 30, 1994, as amended as of
September 30, 1999 and further amended as of September 12, 2001.

    Section 2. Definitions.  

    (a)  "Account(s)" means the Deferred Compensation Account, the Supplemental
Contributions Account and/or the Matching Contributions Account, as the context
requires.

    (b)  "Bonus" means any special and/or discretionary compensation amounts in
excess of Salary, determined by the Company to be payable to a Participant with
respect to services rendered.

    (c)  "Cause" means, for each Participant, the same as the definition of
"cause" contained in each Participant's employment agreement with the Company,
as in effect from time to time

    (d)  "Change of Control" means, for each participant, the same as the
definition of change of control contained in such participant's employment
agreement with the Company, as in effect from time to time.

    (e)  "Committee" means the Human Resources Committee of the Company's Board
of Directors.

    (f)  "Company" means Station Casinos, Inc.

    (g)  "Continuous Service" means a Participant's uninterrupted service with
the Company or any affiliate whether before or after the effective date of
original effectiveness of the Plan. Service shall not be deemed interrupted by a
leave of absence authorized by the Committee, an absence due to mandatory
military service or an absence due to disability while the Participant is
receiving benefits under any short-term or long-term disability plan or
arrangement maintained or sponsored by the Company.

    (h)  "Deferred Compensation" means the sum of Salary and Bonus that are the
subject of an elective deferral under Section 5.

    (i)  "Deferred Compensation Account" means the bookkeeping account
established for a Participant under the Plan and to which Deferred Compensation
amounts with respect to such Participant are credited from time to time, as
adjusted from time to time as provided in the Plan.

    (j)  "Deferred Compensation Election Form" means the form pursuant to which
Eligible Executives elect to become Participants in the Plan and defer
compensation thereunder, in such form as the Committee determines from time to
time in its sole discretion.

    (k)  "Disability" means mental or physical disability as determined by the
Committee in accordance with standards and procedures similar to those under the
Company's broad-based regular long-term disability plan, if any. At any time
that the Company does not maintain such a long-term disability plan, Disability
shall mean the inability of a Participant, as determined by the

--------------------------------------------------------------------------------

Committee, substantially to perform such Participant's regular duties and
responsibilities due to a medically determinable physical or mental illness
which has lasted (or can reasonably be expected to last) for a period of six
(6) consecutive months.

    (l)  "Eligible Executive" means any employee of the Company being paid
Salary at a rate in excess of the amount specified in Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended, and who is selected for participation
by the Committee.

    (m)  "Matching Contributions Account" means the bookkeeping account
established for a Participant under the Plan and to which the Company's matching
contributions under Section 5(b) of the Plan are credited from time to time, as
adjusted from time to time under the Plan; provided that a Participant's
Matching Contributions Account shall be divided into two portions: (a) the
vested portion and (b) the unvested portion, each as indicated in a schedule
approved by the Committee and maintained by the Chief Financial Officer of the
Company with the Company's books and records (the "Schedule").

    (n)  "Participant" means an Eligible Executive who has elected to defer
Salary and/or Bonus amounts pursuant to the Plan or on whose behalf the Company
has made a supplemental contribution under Section 5(c).

    (o)  "Plan" means The Station Casinos, Inc. Deferred Compensation Plan for
Executives, as set forth herein and as amended from time to time.

    (p)  "Plan Year" means the calendar year.

    (q)  "Salary" means the regular base compensation paid by the Company to an
employee (without regard to any reduction thereof pursuant to the Plan or any
thrift or savings plan maintained by the Company), exclusive of Bonus payments
and any other incentive payments made by the Company to such employee.

    (r)  "Supplemental Contributions Account" means the bookkeeping account
established for the Participant under the Plan and to which the Company's
supplemental contributions under Section 5(c) of the Plan are credited from time
to time, as adjusted from time to time under the Plan.

    (s)  "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

    Section 3. Eligibility.  Individuals eligible to participate in the Plan
shall consist of the Eligible Executives of the Company.

    Section 4. Administration.  

    (a)  The Plan shall be administered by the Committee. The Committee is
authorized to construe and interpret the Plan and promulgate, amend and rescind
rules and regulations relating to the implementation, administration and
maintenance of the Plan. Subject to the terms and conditions of the Plan, the
Committee shall make all determinations necessary or advisable for the
implementation, administration and maintenance of the Plan including, without
limitation, determining the Eligible Employees and correcting any technical
defect(s) or technical omission(s), or reconciling any technical
inconsistency(ies), in the Plan. The Committee may designate persons other than
members of the Committee to carry out the day-to day ministerial administration
of the Plan under such conditions and limitations as it may prescribe; provided,
however, that the Committee shall not delegate its authority with regard to the
determination of Eligible Employees. The Committee's determinations under the
Plan need not be uniform and may be made selectively among Participants, whether
or not such Participants are similarly situated. Any determination, decision or
action of the Committee in connection with the construction, interpretation,
administration, implementation or maintenance of the Plan shall be final,
conclusive and binding upon all Participants and any person(s) claiming under or
through any Participants.

--------------------------------------------------------------------------------

    (b)  The Company will indemnify and hold harmless the Committee and each
member thereof against any cost or expense (including without limitation
attorney's fees) or liability (including without limitation any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act, except in the case of willful gross misconduct or gross
negligence.

    Section 5. Participation; Elective Deferrals; Matching Contributions;
Supplemental Contributions.

    (a)  To elect to participate in the Plan for a particular Plan Year, an
Eligible Executive must execute a Deferred Compensation Election Form and file
such form with the Committee (or its designee) before the commencement of such
Plan Year; provided that the amount of Bonus deferred by the Executive may be
determined by amendment to the Deferred Compensation Election Form made during
the Plan Year but prior to the determination of the of the amount of such Bonus.
To participate in the Plan during the first year in which an individual becomes
eligible to participate in the Plan, the new Eligible Executive must make an
election to defer Salary compensation for services to be performed subsequent to
the election and/or to defer Bonus compensation, in each case, within 30 days
after the date the new Eligible Executive becomes eligible. Such election shall:

    (i)  contain a statement that the Eligible Executive elects to defer a
portion of the Eligible Executive's Salary (up to 50% thereof, in increments of
1%) and/or Bonus (up to 100% thereof, in increments of 1%) for a specified Plan
Year that becomes payable to the Eligible Executive after the filing of such;

    (ii)  apply only to the Salary otherwise payable to the Eligible Executive
during the Plan Year for which such election is made and to any Bonus payment
that is attributable to the Eligible Executive's services rendered to the
Company during the Plan Year for which such election is made (whether or not
actually payable in such Plan Year);

    (iii)  be irrevocable with respect to the Plan Year to which it applies; and

    (iv)  if the Eligible Executive so desires, specify a date, no earlier than
thirteen months after the date such election is made, that the vested accrued
balances of his or her Accounts will be paid pursuant to Section 6 below. Absent
such election, the vested accrued balances of his or her Accounts will be paid
following his or her termination of employment in accordance with Section 6
below. A Participant may change his or her election as to the date on which the
vested accrued balances of his or her Accounts will be paid at any time prior to
the payment of such amounts; provided, however, that such election to change the
distribution date shall only be effective with respect to payments of vested
accrued Account balances to be made no earlier than 13 months after the date of
such election. If a Participant was to receive payment of the vested accrued
balances of his or her Accounts prior to the date which is 13 months after the
date of such election, such Participant's vested accrued Account balances shall
be paid in accordance with his or her most recent other election made more than
13 months prior to the payment date of his or her vested accrued Account
balances.

Upon receipt of an Eligible Executive's deferral election, the Company shall
establish as an accounting entry an individual Deferred Compensation Account for
such Eligible Executive and such Eligible Executive shall become a Participant
under the Plan. Thereafter, the Company shall credit the Executive's Deferred
Compensation Account with all Deferred Compensation which would otherwise have
been payable to the Eligible Executive in the absence of an election under the
Plan. The Deferred Compensation Account shall be credited no less frequently
than the seventh day of each month in an amount equal to the sum of the Deferred
Compensation that would otherwise have been paid by the Company in accordance
with the Company's normal payroll practices for the immediately preceding month.

    (b)  At the beginning of each month, the Company shall, if on the first day
of any such month the Participant is employed by the Company, credit matching
contributions to the Participant's Matching Contributions Account in an amount
up to 10% of the salary amounts

--------------------------------------------------------------------------------

actually deferred under the Plan by the Participant in respect of the preceding
month and up to 10% of the Bonus the Executive elected to defer on the then
current Deferred Compensation Election Form (as adjusted for amendments) for
such Plan Year. The Company match percentage cannot exceed the percentage
deferred by the Participant. Such matching contributions shall be credited as
provided in Section 5(a).

    (c)  From time to time, the Company may, in its sole discretion, credit
supplemental contributions to the Participant's Supplemental Contributions
Account in such amounts as the Company shall determine in its sole discretion.
Such supplemental contributions shall be credited as provided in Section 5(a).

    (d)  Each Participant's Account balances and all amounts credited pursuant
to Section 5(a), (b) and (c) shall be credited with a hypothetical money market
rate of interest determined by the Committee from time to time or, to the extent
permitted by the Committee, shall be hypothetically "invested" in such
securities listed on any national or foreign stock exchange or traded on the
National Association of Securities Dealers Automated Quotations system, or in
any mutual fund, as designated from time to time by the Participant and the
Committee in accordance with procedures to be established by the Committee.
Prior to such hypothetical investment by the Participant, credited amounts shall
be hypothetically invested in a money market fund designated by the Committee.
In the absence of alternative instructions, current earnings and other
distributions on or with respect to such hypothetical investments shall be
hypothetically reinvested, if possible, as of the date of payment of any such
amounts in the same or similar investment or instruments generating the earnings
or other distribution. If such reinvestment is not possible, any such earnings
shall be hypothetically invested in a money market fund designated by the
Committee. The aggregate value of the Accounts shall, from time to time,
increase or decrease in accordance with the experience of the Participant's
hypothetical investments, if any. The Accounts shall be valued in the aggregate
by the Committee as of the last day of each month, in accordance with Section 7.

    Section 6. Payment of Deferred Compensation.  The vested accrued balances in
a Participant's Deferred Compensation Account, Matching Contributions Account
and Supplemental Account shall be paid to a Participant (or, in the case of any
Participant's death prior to payment, the Participant's designated
beneficiary(ies)) in cash and/or in such other manner as may be determined by
the Committee; provided, however, that if any portion of the vested accrued
balance in a Participant's Accounts is to be distributed in a Plan Year in which
all or a portion of such distribution would not be deductible by the Company
because of Section 162(m) of the Internal Revenue Code of 1986, as amended, the
Company may, in its sole discretion, delay the payment of the nondeductible
portion of such Participant's Accounts until such time as the Company determines
the payment of such amounts will be deductible by the Company.

    Section 7. Valuation.  At the end of each Plan Year, the vested and unvested
balances in the Deferred Compensation Account, Supplemental Contributions
Account and the Matching Contributions Account of each Participant shall be
determined by the Company, taking into account any increase therein for such
Plan Year as a result of deemed dividends or distributions on any security in
which amounts credited to the Accounts are hypothetically invested as provided
in Section 5(d). The balance determined, as of the end of each Plan Year, shall
be communicated in writing to each Participant as soon as practicable after the
end of the Plan Year. In the case of any termination of employment under
Section 6(i) above, the vested and unvested balances in the Deferred
Compensation Account, Supplemental Contributions Account and the Matching
Contributions Account of any affected Participant shall be determined by the
Company as of the end of the month in which occurs any such termination of
employment, also taking into account any increase therein for such Plan Year to
date as a result of deemed dividends or distributions on any security in which
amounts credited to the Accounts are hypothetically invested as provided in
Section 5(d). In the case of a payment to a Participant under
Section 6(ii) above, the vested and unvested balances in the Deferred
Compensation Account, Supplemental Contributions Account and the Matching
Contributions Account of any affected Participant shall be determined by the
Company as of the last day of the calendar month ending at

--------------------------------------------------------------------------------

least 15 days prior to the date of such payment, also taking into account any
increase therein for such Plan Year to date as a result of any deemed dividends
or distributions on any security in which amounts credited to the Accounts are
hypothetically invested as provided in Section 5(d).

    Notwithstanding any other provision of the Plan, the balances in the
bookkeeping Accounts maintained for each Participant in the Plan as of
September 12, 2001 shall be as set forth in the Schedule.

    Section 8. Distributions in Cases of Hardship.  The Committee may make
distributions to a Participant from the vested balances in such Participant's
Deferred Compensation Account, Supplemental Contributions Account or Matching
Contributions Account upon a showing by such Participant that an Unforeseeable
Emergency has occurred. Such distributions shall be limited to the amount shown
to be necessary to meet the Unforeseeable Emergency.

    Section 9. Vesting.  Notwithstanding anything contained herein to the
contrary, a Participant's accrued balance in such Participant's Deferred
Compensation Account (and the amounts payable with respect thereto) shall be
fully vested at all times. A Participant's accrued balance in such Participant's
Matching Contributions Account (and the amounts payable with respect thereto)
and in such Participant's Supplemental Contributions Account (and the amounts
payable with respect thereto) shall, in each case, be vested as to 20% of the
balance in such Account for each year of Continuous Service completed by the
Participant and shall be fully vested after the Participant has completed five
years of Continuous Service; provided, however, that a Participant's accrued but
unvested balance in the pre-September 12, 2001 portion of such Participant's
Matching Contributions Account (and the amount payable with respect thereto)
shall, in each case, be vested as to 1/36th of the balance in such Account for
each month of Continuous Service completed by the Participant after August 31,
2001 and shall be fully vested after the Participant has completed 36 months of
Continuous Service after such date. Notwithstanding the immediately preceding
sentence, if (a) the Participant dies, (b) the Participant's employment with the
Company is terminated due to Disability, (c) the Participant's employment
agreement with the Company is terminated by the Company without Cause, or (d) a
Change of Control occurs, such Participant's accrued balance in the Matching
Contributions Account and Supplemental Contributions Account shall be fully
vested as of the date of death, the date of such termination or the date of any
such Change of Control, as the case may be.

    Section 10. Forfeiture.  Upon any Participant's termination of employment
other than due to death or Disability, such Participant's accrued balance in
such Participant's unvested Matching Contributions Accounts (and the amounts
payable with respect thereto) and in such Participant's unvested Supplemental
Contributions Account (and the amounts payable with respect thereto) shall, in
each case, be forfeited by such Participant.

    Section 11. Amendment; Termination.  The Plan may be amended, modified or
terminated at any time by the Committee except that no such amendment,
modification or termination shall have a material adverse effect on the accrued
balance of any Participant's Deferred Compensation Account, Supplemental
Contributions Account and/or Matching Contributions Account as of the effective
date of any such amendment, modification or termination (without the consent of
the Participant (or, if the Participant is dead, his or her beneficiary(ies)));
provided however, that a termination of the Plan followed by a distribution of
all vested and unvested account balances shall be deemed to not have a material
adverse effect on a Participant's accrued balances.

    Section 12. Participant's Rights Unsecured; No Duty to Invest.  The right of
a Participant to receive any distribution hereunder shall be an unsecured claim
against the general assets of the Company. No Company assets shall in any way be
subject to any prior claim by any Participant. The Company shall have no duty
whatsoever to set aside or invest any amounts credited to any Deferred
Compensation Account, Supplemental Contributions Account or Matching
Contributions Account established under the Plan. Nothing in the Plan shall
confer upon any employee of the Company any right to continued employment with
the Company, nor shall it interfere in any way with the right, if any, of the
Company to terminate the employment of any employee at any time for any reason.
A Participant shall have no

--------------------------------------------------------------------------------

right, title, or interest whatsoever in or to any specific assets of the
Company, nor any investments, if any, which the Company may make to aid it in
meeting its obligations hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and any
Participant or any other person. The Company may enter into a "rabbi" trust
agreement to provide for a source of funds out of which all or any portion of
the benefits under the Plan may be satisfied.

    Section 13. Restrictions on Alienation.  No amount deferred or credited to
any Account under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, levy or charge. Any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber,
levy or charge the same shall be void; nor shall any amount be in any manner be
subject to any claims for the debts, contracts, liabilities, engagements or
torts of the Participant (or the Participant's beneficiary or personal
representative) entitled to such benefit. No Participant shall be entitled to
borrow at any time any portion of the Participant's Account balances under the
Plan.

    Section 14. Withholding.  As a condition to the receipt of any benefit
pursuant to the terms of this Plan, the Participants, or their beneficiaries or
personal representatives, as applicable, shall remit to the Company, in cash, an
amount equal to amount of any taxes required to be withheld by the Company
pursuant to any Federal, state or local law, rule or regulation with respect to
the payment of such benefit. The Participants, their beneficiaries and personal
representatives shall bear any and all Federal, foreign, state, local, income,
or other taxes imposed on amounts paid under the Plan.

    Section 15. Participants Bound by Terms of the Plan.  By electing to become
a Participant, each Eligible Executive shall be deemed conclusively to have
accepted and consented to all terms of the Plan and all actions or decisions
made by the Company with regard to the Plan. Such terms and consent shall also
apply to and be binding upon the beneficiaries, personal representatives and
other successors in interest of each Participant. Each Participant shall receive
a copy of the Plan.

    Section 16. Designation of Beneficiary(ies).  Each Participant under the
Plan may designate a beneficiary or beneficiaries to receive any payment which
under the terms of the Plan becomes payable on, after or as a result of the
Participant's death. At any time, and from time to time, any such designation
may be changed or cancelled by the Participant without the consent of any such
beneficiary. Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. If no beneficiary has been designated by a deceased
Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant's estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.

    Section 17. Severability of Provisions.  In the event any provision of the
Plan would serve to invalidate the Plan, that provision shall be deemed to be
null and void, and the Plan shall be construed as if it did not contain the
particular provision that would make it invalid. The Plan shall be binding upon
and inure to the benefit of (a) the Company and its respective successors and
assigns, and (b) each Participant, his or her designees and estate. Nothing in
the Plan shall preclude the Company from consolidating or merging into or with,
or transferring all or substantially all of its assets to, another corporation,
or engaging in any other corporate transaction.

    Section 18. Governing Law and Interpretation.  The Plan shall be construed
and enforced in accordance with, and the rights of the parties hereto shall be
governed by, the laws of the State of Nevada. This Plan shall not be interpreted
as either an employment or trust agreement.

    Section 19. Other Company Benefit and Compensation Programs.  Payments and
other benefits received by a Participant under the Plan shall not be deemed a
part of a Participant's compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Company or any affiliate of the Company. The existence of
the

--------------------------------------------------------------------------------

Plan notwithstanding, the Company may adopt such other compensation plans or
programs and additional compensation arrangements as it deems necessary to
attract, retain and motivate employees. The Committee is authorized to cause to
be established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.

    Section 20. Effective Date of the Plan.  The Plan as reflected herein shall
be effective as of September 12, 2001 upon its adoption by the Company. The Plan
originally was effective as of November 30, 1994.

    IN WITNESS WHEREOF, the Plan is hereby adopted by the Company on this 12 day
of September, 2001.

    STATION CASINOS, INC.
 
 
By:
 
/s/

--------------------------------------------------------------------------------

Glenn C. Christenson
Executive Vice President,
Chief Financial Officer and
Chief Administrative Officer

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2
STATION CASINOS, INC. DEFERRED COMPENSATION PLAN FOR EXECUTIVES
